Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the following Registration Statements: Registration Statement (Form S-4/A No. 333-175944) of Vanguard Natural Resources, LLC, Registration Statement (Form S-3 No. 333-159911) of Vanguard Natural Resources, LLC, Registration Statement (Form S-3 No. 333-168177) of Vanguard Natural Resources, LLC, and Registration Statement (Form S-8 No. 333-152448) pertaining to the Long-Term Incentive Plan of Vanguard Natural Resources, LLC; of our report dated February 28, 2011 with respect to the consolidated financial statements of Encore Energy Partners LP, included in this Form 8-K/A of Vanguard Natural Resources, LLC. /s/ Ernst & Young, LLP Fort Worth, Texas January 9, 2012
